DETAILED ACTION
	
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 07/14/2021.
	Claims 1-8 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/14/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609. 

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu et al. (US 2011/0069525)
	Regarding claim 1, Fukumizu discloses a method of forming memory cell, comprising: 
	forming a first conductive line 20(lower conductive layer 20 in lower memory cell 80a, see figs. 1, 2, and figs. 12-14) over a substrate (see para. 0064); 
	forming a lower electrode layer 22, a blanket carbon nano-tube (CNT) layer 23, a middle electrode layer 25&26&11, a blanket resistive layer 24 (resistance change film 24, para. 0022, in upper memory cell 80a) and a top electrode layer 23&22&21&20 on the first conductive line sequentially; and 
	patterning the top electrode layer, the blanket resistive layer, the middle electrode layer, the blanket carbon nano-tube (CNT) layer and the lower electrode layer to form a lower electrode, a carbon nano-tube (CNT) layer, a middle electrode, a resistive layer and a top electrode stacked from bottom to top, thereby the lower electrode, the carbon nano-tube (CNT) layer and the middle electrode constituting a nanotube memory part, and the middle electrode, the resistive layer and the top electrode constituting a resistive memory part (see figs. 12-14).

7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US 2018/0197918)
	Regarding claim 1, Bertin discloses a method of forming memory cell, comprising: 
	forming a first conductive line 912 over a substrate (see fif. 9B, and paras. 0122, 0181); 
	forming a lower electrode layer 922, a blanket carbon nano-tube (CNT) layer 924, a middle electrode layer 926&904&925, a blanket resistive layer 923, and a top electrode layer 911 on the first conductive line sequentially; and 
	patterning the top electrode layer, the blanket resistive layer, the middle electrode layer, the blanket carbon nano-tube (CNT) layer and the lower electrode layer to form a lower electrode, a carbon nano-tube (CNT) layer, a middle electrode, a resistive layer and a top electrode stacked from bottom to top, thereby the lower electrode, the carbon nano-tube (CNT) layer and the middle electrode constituting a nanotube memory part, and the middle electrode, the resistive layer and the top electrode constituting a resistive memory part (see figs. 8-10).

	  Regarding claim 2, Bertin discloses the method of forming memory cell according to claim 1, further comprising: forming a first dielectric layer 903 having a recess on the substrate; and forming the first conductive line 912 in the recess.  See fig. 9b.

	Regarding claim 3, Bertin discloses the method of forming memory cell according to claim 2, further comprising: forming a cap layer 950 conformally on the first dielectric layer, and covering sidewalls of the lower electrode, the carbon nano-tube (CNT) layer, the middle electrode, the resistive layer and the top electrode after the lower electrode, the carbon nano-tube (CNT) layer, the middle electrode, the resistive layer and the top electrode stacked from bottom to top are formed.  See fig. 9B.

	Regarding claim 4, Bertin discloses the method of forming memory cell according to claim 2, further Page 9 of 11comprising: depositing a second dielectric layer 850 (fig. 8E), 953, 954 (fig. 9B) covering the first dielectric layer, the lower electrode, the carbon nano-tube (CNT) layer, the middle electrode, the resistive layer and the top electrode blanketly after the lower electrode, the carbon nano-tube (CNT) layer, the middle electrode, the resistive layer and the top electrode stacked from bottom to top are formed.  
 
	Regarding claim 5, Bertin disclsoes the method of forming memory cell according to claim 4, further comprising: etching the second dielectric layer 953, 954 to form a recess and expose the top electrode 911 after the second dielectric layer is formed; and forming a second conductive line 906 in the recess and directly on the top electrode.  See figs. 8-12.

	Regarding claim 6, Bertin disclsoes the method of forming memory cell according to claim 1, wherein the carbon nano-tube (CNT) layer 923, 924 comprises stacked material layers.  See para. 0283.

	Regarding claim 7, Bertin discloses the method of forming memory cell according to claim 1, wherein the resistive layer comprises a stacked resistive layer.  See fig. 9B, and para. 0039.

Allowable Subject Matter

8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method of forming a memory cell (in addition to the other limitations in the claim):
	wherein the resistive layer comprises a tantalum oxide (TaOx) layer and a tantalum oxide (Ta2O5) layer stacked from bottom to top.

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 8, 2022